DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-6 and 8 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Sekiguchi (JP 05-222999 A), as evidenced by Imamura (EP 2 330 289 A1).
Regarding claim 1, Sekiguchi discloses a method, comprising: 
generating an adaptive knock parameter [0012: “…the engine ECU 6 sequentially calculates the latest knock retard amount ƟR, and has a function of correcting basic ignition timing to a retard side by the engine operation control device 7 based on the knock retard amount ƟR to set and control an ignition timing of the engine”]; and
adjusting a display to an operator in response to the adaptive knock parameter to indicate an available engine power [0007-0008: “Therefore, it is desired to visualize the occurrence states of the knock, to make the driver perceive…the knock state, and to reflect the knock state in driving, thereby preventing the occurrence of a failure in the engine and prolonging the life of the automobile. The present invention has been made in view of such circumstances, and an object of the preset invention is to provide a knock state display device for an internal combustion engine that allows an operator of the internal combustion engine to perceive a knock occurrence state, enables an operation according to the knock occurrence state, and prevents a failure in the internal combustion engine due to the knock occurrence”] [0015-0017: “In the present embodiment, the information on the operating state of the engine transmitted from the engine ECU 6 to the display ECU 8 by the serial communication line 9 includes the maximum value of the knock retard amount ƟR (the knock data of the engine)…Further, reference numeral 10 denotes an indicator (display means) for displaying the operating state of the engine, and the indicator 10 is controlled in display state based on information serially transmitted from the engine ECU 6 by the display ECU 8, and as shown in FIGS. 1 and 2, includes an alarm lamp 10a, a fail lamp 10b, and a knock indicator lamp 10c…the knock indicator lamp 10c displays the knock retard amount ƟR as knock data of the engine, and is composed of, for example, 10 segments, and is configured by arranging 10 independent lamps in a row in the horizontal direction”].
Sekiguchi does not explicitly disclose the adjusting to indicate an available engine power. 
Imamura teaches the available engine power inherently depends on the occurrence of knocking, and teaches that the available engine power changes with the adaptive knock control parameter disclosed by Sekiguchi [0006: “…if the fuel feed amount is reduced to suppress the occurrence of the knocking, a desired engine driving power cannot be gained”] [0009-0010: “…the occurrence ratio of the knocking is controlled by changing the ignition timing, and a desired engine driving power can be maintained as compared to a case where a fuel feed amount is changed…In such a configuration, the occurrence ratio of the knocking is reduced by retarding the ignition timing, in a quick manner. On the other hand, an output efficiency of the gas engine is increased by putting the ignition timing advanced, relatively slowly and safely. As a result, the knocking control is effectively performed while suppressing occurrence of the knocking quickly”]. Thus, the adjusting the display as disclosed by Sekiguchi inherently indicates an available engine power as evidenced by Imamura.  
Regarding claim 2, Sekiguchi discloses wherein the adjusting of the display includes distinguishing a change in spark timing due to onset of knock from a change in spark timing due to other combustion conditions and wherein the display is not adjusted in response to the change in spark timing being due to the other combustion conditions [0007-0008] [0015-0017].
Regarding claim 3, Dudar further discloses responsive to retarding spark timing at one or more combustion chambers, generating the adaptive knock control parameter includes inferring a value for the adaptive knock control parameter between -1 and 0 [0018].
Regarding claim 4, Dudar further discloses wherein retarding the spark timing includes detecting knock at the one or more combustion chambers and adjusting the spark timing to mitigate the knock [0009] [0012].
Regarding claim 5, Dudar further discloses wherein adjusting the display includes not illuminating a performance indicator lamp when the value is between -1 and 0 [0018]. 
Regarding claim 6, Dudar further discloses wherein generating the adaptive knock control parameter includes inferring a value for the adaptive knock control parameter between 0 and 1 when spark timing at one or more combustion chambers is advanced [0018]. 
Regarding claim 8, Dudar further discloses wherein generating the adaptive knock control parameter includes estimating an amount of deviation from a nominal spark timing and scaling the amount of deviation to a value between -1 and 1 [0018].
Claim(s) 10-13, 16 and 18-20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Gonzalez (US Patent Number 5,581,016).
Regarding claim 10, Gonzalez discloses a method, comprising: 
determining an adaptive knock control parameter at a powertrain control module (14, 16, 18, 20, 22, 46) of a vehicle based on spark timing (Col. 3, line 28-Col. 4, line 12) (Col. 4, lines 25-31); 
sending the adaptive knock control parameter value to an instrument panel control module (30) to convert the adaptive knock control parameter value to a gradation of a visual indicator (Col. 4, lines 12-18); and
presenting the visual indicator at a human-machine interface (24) to be viewed by an operator, wherein the gradation of the visual indicator is adjusted based on the adaptive knock control parameter value (Col. 4, lines 12-18).
Regarding claim 11, Gonzalez further discloses wherein determining the adaptive knock control parameter value includes estimating a value between -1 and 1 and wherein a decreasing magnitude of the adaptive knock control parameter value indicates increased spark retard and a increasing magnitude of the adaptive knock control parameter value indicates increased spark advance (Col. 4, lines 24-31). 
Regarding claim 12, Gonzalez further discloses wherein sending the adaptive knock control parameter value to the IPC module includes transmitting a signal indicating the adaptive knock control parameter value over a controller area network (Col. 4, lines 44-49) (Col. 4, lines 61-63) (Col. 5, lines 5-8).
Regarding claim 13, Gonzalez further discloses wherein presenting the visual indicator includes illuminating a performance indicator lamp at the IPC module to indicate an available engine torque (Col. 4, lines 12-18). 
Regarding claim 16, Gonzalez discloses a vehicle, comprising: 
an instrument panel control (30) implemented at a human-machine interface (24) of the vehicle; 
a display included at the IPC indicating available engine power (as shown in Figure 3g); and 
a controller with computer readable instructions stored on non-transitory memory that, when executed, cause the controller to: 
generate an adaptive knock control parameter value based on ignition timing at combustion chambers of the vehicle (Col. 3, line 28-Col. 4, line 12) (Col. 4, lines 25-31); and 
adjust the display based on the adaptive knock control parameter value to notify an operator when peak power is available (Col. 4, lines 12-18). 
Regarding claim 18, Gonzalez further discloses wherein the adaptive knock control parameter value varies based on an adjustment of the ignition timing in response to combustion of fuels with varying octane levels at the combustion chambers (Col. 4, lines 25-31) (Col. 5, lines 13-16).
Regarding claim 19, Gonzalez further discloses wherein the adaptive knock control parameter value is decreased when a low octane fuel is combusted and increased when a high octane fuel is combusted (Col. 1, lines 11-27) (Col. 4, lines 25-31). 
Regarding claim 20, Gonzalez further discloses wherein the adaptive knock control parameter value is a long term adaptive knock control parameter value (Col. 4, lines 12-18). 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim(s) 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sekiguchi (JP 05-222999 A) in view of Meredith (US Patent Number 2,696,552), as evidenced by Imamura (EP 2 330 289 A1).
	Regarding claim 7, Sekiguchi discloses the method of claim 6 wherein adjusting the display includes illuminating a performance indicator lamp when the value is between 0 and 1 [0018], but does not disclose wherein an intensity of the illuminating increases as the value increases. 
	Meredith discloses a variable intensity light indicator that adjusts gradation of the indicator by varying a brightness of a performance indicator lamp based on a magnitude of an adaptive knock control parameter value and wherein the brightness increases as the magnitude of the adaptive knock control parameter value increases (Col. 1, lines 36-50) and teaches that the result is a robust and simple indicator with adjustable brightness (Col. 1, lines 32-35). 
	Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to simply substitute the visual indicator disclosed by Sekiguchi with the adjustable brightness indicator disclosed by Meredith since the indicator disclosed by Meredith provides a simple and robust constructions that similarly and predictably provides a variable degree of intensity in response to an input.
Claim(s) 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sekiguchi (JP 05-222999 A) in view of Froloff (US Patent Number 6,947,830), as evidenced by Imamura (EP 2 330 289 A1).
	Regarding claim 9, Sekiguchi discloses the method of claim 1 as discussed above but does not disclose wherein generating the adaptive knock control parameter includes determining an amount of deviation from a nominal spark timing at combustion chambers of an engine during combustion of fuels with varying anti-knock indexes at the engine. 
	Froloff discloses an adaptive variable fuel internal combustion engine (Title) that generates an adaptive knock control parameter by determining an amount of deviation from a nominal spark timing at combustion chambers of the engine during combustion of fuels with varying anti-knock indexes at the engine (Col. 3, lines 16-50). 
	Froloff teaches that the amount of deviation from the nominal spark timing can be predicted with good agreement to experiments using each anti-knock index, thereby allowing an engine to reconfigure for a given particular fuel (Col. 4, lines 5-15). 
	Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to generate the adaptive knock control parameter disclosed by Sekiguchi using the amount of deviation disclosed by Froloff to allow the engine to reconfigured for a given particular fuel. 
Claim(s) 14-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gonzalez (US Patent Number 5,581,016) in view of Meredith (US Patent Number 2,696,552).
	Regarding claims 14-15, Gonzalez discloses the method of claim 13 as discussed above but does not disclose wherein adjusting the gradation of the visual indicator includes varying a brightness of the performance indicator lamp based on a magnitude of the adaptive knock control parameter value and wherein the brightness increases as the magnitude of the adaptive knock control parameter value increases, the brightness adjusted in response to changes in engine load limit and borderline knock. 
	Meredith discloses a variable intensity light indicator that adjusts gradation of the indicator by varying a brightness of a performance indicator lamp based on a magnitude of an adaptive knock control parameter value and wherein the brightness increases as the magnitude of the adaptive knock control parameter value increases (Col. 1, lines 36-50) and teaches that the result is a robust and simple indicator with adjustable brightness (Col. 1, lines 32-35). 
	Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to simply substitute the visual indicator disclosed by Gonzalez with the adjustable brightness indicator disclosed by Meredith since the indicator disclosed by Meredith provides a simple and robust constructions that similarly and predictably provides a variable degree of intensity in response to an input.
Claim(s) 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gonzalez (US Patent Number 5,581,016) in view of Dudar (US Patent Application Publication 2019/0211796).
	Regarding claim 17, Gonzalez discloses the vehicle of claim 16 as discussed above wherein the display of the IPC indicating the available engine power is a performance indicator lamp (as shown in Figure 3), but does not disclose wherein the IPC is located at a dashboard of the vehicle. 
	Dudar discloses locating a display on a vehicle dashboard and teaches that this location alerts the vehicle operator to service the vehicle when a malfunction occurs [0046]. 
	Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to locate the IPC disclosed by Gonzalez on a dashboard of the vehicle as disclosed by Dudar to alert the vehicle operator in the event that a malfunction occurs.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSHUA CAMPBELL whose telephone number is (571) 272-8215.  The examiner can normally be reached on Monday - Friday 9:00 AM – 5:00 PM. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lindsay M. Low can be reached on (571) 272-1196.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/JOSHUA CAMPBELL/
Examiner, Art Unit 3747

/LOGAN M KRAFT/Supervisory Patent Examiner, Art Unit 3747